Citation Nr: 0823480	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.

The veteran's claim for service connection for tinnitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

After certification of the veteran's appeal and transfer of 
the record by the RO to the Board in September 2006, 
additional evidence was received at the Board in November 
2006.  Specifically, in October 2006, the veteran sent the RO 
an authorization and consent to release form for private 
medical records related to his tinnitus, which was forwarded 
to the Board.  An attempt to obtain the identified treatment 
records should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.	With any additional assistance 
necessary from the veteran, the RO 
should attempt to obtain the records of 
the veteran's treatment for tinnitus at 
St. John's Regional Medical Center from 
1/06 to 10/06 as indicated on the 
veteran's October 2006 authorization 
and consent to release form.  All 
attempts to obtain such evidence should 
be fully documented in the claims file.

2.	Following completion of the above, the 
RO should conduct any additional 
development as may then be indicated 
and readjudicate the claim.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

